In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Turbow, J.), dated February 2, 2007, which, upon a fact-finding order of the same court dated December 19, 2006, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal sexual act in the first degree, sexual abuse in the first degree, and sexual misconduct, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated December 19, 2006.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal sexual act in the first degree, sexual abuse in the first degree, and sexual misconduct (see Matter of David H, 69 NY2d 792 [1987]; cf. People v Calabria, 3 NY3d 80, 81-82 [2004]; Family Ct Act *683§ 342.2 [2]). Moreover, upon the exercise of our factual review power (cf. CPL 470.15 [5]), we are satisfied that the findings of fact were not against the weight of the evidence (see Matter of Thomas S., 26 AD3d 389 [2006]; cf. People v Romero, 7 NY3d 633 [2006]). Ritter, J.P., Santucci, Covello and Carni, JJ., concur.